               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JERMAINE F. FORD,

                          Petitioner,              Case No. 18-CV-1423-JPS

 v.

 JUDY P. SMITH,
                                                                   ORDER
                          Respondent.



       On September 11, 2018, Petitioner Jermaine Ford filed a petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2254, alleging that his

conviction and sentence were imposed in violation of his constitutional

rights. (Docket #1). The filing fee for a Section 2254 action is $5.00.

Petitioner filed a motion for leave to proceed without prepaying this fee.

(Docket #3); 28 U.S.C. § 1915. In the motion, Petitioner avers that he has no

assets of any kind. (Docket #3 at 2).

       The Court will deny the motion. Along with it, Petitioner submitted

his inmate trust account statement for the month of August 2018. (Docket

#4). It reflects deposits of $150.00 into his regular trust account over the

course of the month. Most of the money—nearly $130.00—was spent at

the canteen. At month’s end, Petitioner still had $31.11 in the account.

       These numbers contradict Petitioner’s averment in his motion that

he has no assets with which to pay the modest $5.00 filing fee. To the

extent he has depleted substantial deposits in his account at the canteen,

the fault rests with him alone. Consequently, the Court will deny

Plaintiff’s motion for leave to proceed in forma pauperis. He must pay the
$5.00 filing fee within fourteen days or the petition will be dismissed.

Once the fee is paid, the Court will screen the petition pursuant to Rule 4

of the Rules Governing Section 2254 Proceedings.

          Accordingly,

          IT IS ORDERED that Petitioner’s motion for leave to proceed in

forma pauperis (Docket #3) be and the same is hereby DENIED; and

          IT IS FURTHER ORDERED that Petitioner shall pay the $5.00

filing fee for this action within fourteen (14) days of the date of this Order.

Failure to do so will result in dismissal of this action without further

notice.

          Dated at Milwaukee, Wisconsin, this 9th day of October, 2018.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                  Page 2 of 2
